—Judgment unanimously affirmed. Memorandum: By failing to challenge the jury panel by written objection before jury selection commenced, defendant has not preserved for our review his present argument that County Court erred in denying his oral challenge to the panel made after the commencement of jury selection (see, People v Consolazio, 40 NY2d 446, 455; People v Prim, 40 NY2d 946, 947). In any event, the challenge was properly denied. Defendant failed to establish a prima facie violation of the cross section requirement by demonstrating that an underrepresentation of Afro-Americans was caused by the systematic exclusion of that group in the jury selection process (see, People v Guzman, 60 NY2d 403, 410, cert denied 466 US 951).
Given the violent nature of defendant’s acts, the sentence is neither unduly harsh nor severe, and we decline to exercise our power to modify the sentence as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Oneida County Court, Murad, J.—Murder, 2nd Degree.) Present—Green, J. P., Pine, Lawton, Doerr and Boehm, JJ.